DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  
There is a line break (page 11, line 4) in a paragraph beginning on page 10, line 24.
Appropriate correction is required.
A substitute specification was submitted on 22 January 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Claim 1 recites a limitation “a control unit controlling an operation of the arm frame on a basis of whether the target person is detected by the sensor unit” in lines 13-14.  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, claims 1-9 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “a control unit controlling an operation of the arm frame on a basis of whether the target person is detected by the sensor unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses a corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites a corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Response to Amendment
Applicant’s amendments filed 22 January 2021 with respect to the drawings have been fully considered.  The objection of the drawings has been withdrawn.
Applicant’s amendments filed 22 January 2021 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
Applicant’s amendments filed 22 January 2021 with respect to claims 1-9 have been fully considered.  The objections of claims 1-9 have been withdrawn.
Applicant’s amendments filed 22 January 2021 with respect to claims 3, 6, and 7 have been fully considered.  The objections of claims 3, 6, and 7 have been withdrawn.
Applicant’s amendments filed 22 January 2021 with respect to claims 6 and 7 have been fully considered.  The objection of claims 6 and 7 has been withdrawn.
Applicant’s amendments filed 22 January 2021 with respect to claim 7 have been fully considered.  The objections of claim 7 have been withdrawn.
Applicant’s amendments filed 22 January 2021 with respect to claim 5 have been fully considered.  The objections of claim 5 have been withdrawn.
Applicant’s amendments filed 22 January 2021 with respect to claim 8 have been fully considered.  The objections of claim 8 have been withdrawn.
Applicant’s amendments filed 22 January 2021 with respect to claim 9 have been fully considered.  The objections of claim 9 have been withdrawn.
Applicant’s amendments filed 22 January 2021 with respect to claims 1, 2, 5, 8, and 9 have been fully considered.  The rejection of claims 1, 2, 5, 8, and 9 under 35 U.S.C. 102(a)(1) as being anticipated by JP2012-19842A has been withdrawn.

Response to Arguments
Applicant’s arguments filed 22 January 2021 have been fully considered but they are not persuasive.
With respect to rejection of claims 1-9 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), applicant argued that there is no in haec verba requirement for claims, and claims can be “supported in the specification through express, implicit, or inherent disclosure.”  Applicant further argued that a person of ordinary skill in the art would recognize that the control unit could be implemented by the logic circuits of a computer or other integrated circuit, or as instructions stored on a machine-readable medium and executable by a computer or other processor having digital logic circuits, or as a combination of logic circuits and instructions stored on a machine-readable medium.  This argument is not persuasive.  As noted in a previous non-final Office action, the limitation “a control unit controlling an operation of the arm frame on a basis of whether the target person is detected by the sensor unit” is considered to be a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier under 35 U.S.C. 112(f).  It is further indicated in MPEP § 2181(I)(A) that “unit for” is a non-structural generic placeholder that may invoke 35 U.S.C. 112(f).  Because this limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover a corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Applicant submitted an implicit support at pages 

Applicant’s arguments filed 22 January 2021 with respect to claims 1, 2, 5, 8, and 9 have been fully considered and are persuasive.  The rejection of claims 1, 2, 5, 8, and 9 under 35 U.S.C. 102(a)(1) as being anticipated by JP2012-19842A has been withdrawn.
Claim 1 was amended to include a limitation “wherein the control unit reduces an operation speed of the arm frame when the target person is detected by the sensor unit such that a safety accident that may occur in an operation process of the arm frame is prevented” in lines 15-17, which is supported by the fourth paragraph on page 18 of the substitute specification.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884